108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dennis M. KNIGHT, a single individual, Plaintiff-Appellant,v.BUNN'S TRUE VALUE HARDWARE;  Mitchell Bunn;  Jane Doe Bunn,and the marital community composed thereof,Defendants-Appellees.
No. 95-36017.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1997.*Decided Feb. 18, 1997.

1
Before:  BROWNING, RYMER, and T.G. NELSON, Circuit Judges


2
MEMORANDUM**


3
Knight was entitled to a premises liability instruction if his premises liability theory "has some foundation in the evidence."  Del Madera Properties v. Rhodes & Gardner, Inc., 820 F.2d 973, 978 (9th Cir.1987).  Knight failed to fulfill his obligation to order a transcript of the evidence relevant to the district court's decision not to give a premises liability instruction.  See Fed.R.App.P. 10(b)(2).  This failure precludes us from determining whether Knight adduced evidence to support his premises liability theory.  The appeal is therefore dismissed.  See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).


4
DISMISSED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3